Exhibit 10.2

OMNIBUS AMENDMENT NO. 3

[AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES SALE

AGREEMENT AND AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT]

THIS OMNIBUS AMENDMENT NO. 3 is entered into as of August 17, 2007 by and among:

(a) Yellow Transportation, Inc., an Indiana corporation, Roadway Express, Inc.,
a Delaware corporation, USF Reddaway Inc., an Oregon corporation, and USF
Holland Inc., a Michigan corporation (each of the foregoing, an “Originator” and
collectively, the “Originators”),

(b) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller”),

(c) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and ABN AMRO Bank, N.V. (each of the foregoing a “Committed
Purchaser”),

(d) Falcon Asset Securitization Company LLC (f/k/a Falcon Asset Securitization
Corporation), Three Pillars Funding LLC, Variable Funding Capital Company LLC
(as assignee of Blue Ridge Asset Funding Corporation), and Amsterdam Funding
Corporation (each of the foregoing, a “Conduit”),

(e) YRC Assurance Co. Ltd., an exempted company incorporated with limited
liability under the laws of Bermuda formerly known as USF Assurance Co. Ltd.,
individually and as agent for itself (in such latter capacity, a “Co-Agent”),

(f) Wachovia Bank, National Association, as letter of credit issuer (the “LC
Issuer”);

(g) SunTrust Robinson Humphrey, Inc. (f/k/a SunTrust Capital Markets, Inc.),
Wachovia Bank, National Association, ABN AMRO Bank, N.A., and JPMorgan Chase
Bank, N.A., as “Co-Agents,” and

(h) JPMorgan Chase Bank, N.A., as administrative agent for the Groups (together
with its successors in such capacity, the “Administrative Agent” and together
with the Co-Agents, the “Agents”),

with respect to (i) that certain Amended and Restated Receivables Sale
Agreement, dated as of May 24, 2005, by and among the Originators and the Seller
(as heretofore amended, the “Existing RSA”), and (ii) that certain Second
Amended and Restated Receivables Purchase Agreement, dated as of May 24, 2005,
among the parties hereto other than the Originators (as heretofore amended, the
“Existing RPA” and, together with the Existing RSA, the “Existing Agreements”).



--------------------------------------------------------------------------------

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Existing Agreements.

2. Amendments.

2.1 All references in the Existing Agreements to “SunTrust Capital Markets,
Inc.” and “STCM” are hereby replaced with “SunTrust Robinson Humphrey, Inc.” and
“STRH,” respectively. All references in the Existing Agreements to “USFA Group”
are hereby replaced with “YRCA Group.”

2.2 Section 1.11(b) of the Existing RPA is hereby amended and restated in its
entirety to read as follows:

(b) Notwithstanding the foregoing, the Agents, the Purchasers and the LC Issuer
hereby consent to the Seller’s distribution to YRC Worldwide Inc. (whether
through the declaration and payment of dividends or through arms-length sales)
of Receivables as to which the Obligor thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.1(c) as if references to
the Seller therein refer to such Obligor (each, a “Bankrupt Receivable”) free
and clear of any Adverse Claim of the Agents, the Purchasers or the LC Issuer,
provided that (i) no Servicer Default or Potential Servicer Default exists and
is continuing as of the date on which such distribution is made or will result
from the making of such distribution; (ii) the Seller gives the Agents not less
than 3 Business Days’ prior written notice of its intention to make such a
distribution which identifies the applicable Obligor by name and the then
current outstanding balance of the Bankrupt Receivables to be distributed;
(iii) prior to accepting any distribution of a Bankrupt Receivable, YRC
Worldwide Inc. delivers to the Agents a written certificate signed by an
authorized officer certifying that the Obligor on such Bankrupt Receivable
either has been or will be promptly directed to make any payments in respect
thereof to an address or account other than a Collection Account; and
(iv) distribution of a Bankrupt Receivable will not alter its status as a
Defaulted Receivable or Delinquent Receivable, as applicable, as of any date
prior to or in the month it is distributed pursuant to this Section 1.11(b).

 

2



--------------------------------------------------------------------------------

2.3 The following definition in the Existing RPA is hereby amended and restated
in its entirety to read as follows:

“Group Commitment” and “Group Limit” means, for each Group, the amount set forth
next to its name in the table below under the applicable column heading:

 

GROUP NAME

   GROUP LIMIT    GROUP COMMITMENT

VFCC Group

   $ 209,523,809.52      $ 209,523,809.52

Falcon Group

   $ 209,523,809.52      $ 209,523,809.52

Three Pillars Group

   $ 130,952,380.96      $ 130,952,380.96

Amsterdam Group

   $ 150,000,000.00      $ 150,000,000.00

YRCA Group

   $ 350,000,000.00    - $ 0-

3. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, (a) the Seller hereby represents and warrants to the
Agents, the LC Issuer and the Purchasers that after giving effect to the
amendments contained in Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date (as defined
in Section 4 below), and (ii) each of the Seller’s representations and
warranties contained in Section 3.1 of the Existing RPA is true and correct as
of the Effective Date, and (b) each of the Originators hereby represents and
warrants to the Seller, the Agents, the LC Issuer and the Purchasers that after
giving effect to the amendments contained in Section 2 above, no event has
occurred and is continuing that will constitute an Event of Default or Potential
Event of Default.

4. Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) when (a) the Administrative Agent has
received counterparts of this Amendment, duly executed by each of the parties
hereto, (b) each of the Co-Agents has received an amendment to its Group’s
Liquidity Agreement increasing the aggregate commitment thereunder to 102% of
its Group Commitment set forth in Section 2.3 above, duly executed by each of
the parties thereto, and (c) the Administrative Agent has received a copy of the
resolutions of the Seller’s Board of Directors authorizing its execution and
delivery of this Amendment, certified by the Seller’s secretary or assistant
secretary.

5. Ratification. Each of the Existing Agreements, as modified hereby, is hereby
ratified, approved and confirmed in all respects.

6. Reference to Agreement. From and after the Effective Date hereof, each
reference in either of the Existing Agreements to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to either of the
Existing Agreements in any and all agreements, instruments, documents, notes,
certificates and other writings of every kind and nature shall be deemed to mean
the Existing RSA or the Existing RPA, as applicable, as modified by this
Amendment.

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment and any related amendments of their respective
Liquidity Agreements.

 

3



--------------------------------------------------------------------------------

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

<signature pages follow>

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW TRANSPORTATION, INC. By:   /s/ Sheila K. Taylor Name:   Sheila K. Taylor
Title:   Vice President - Finance ROADWAY EXPRESS, INC. By:   /s/ Terrence M.
Gilbert Name:   Terrence M. Gilbert Title:   President USF REDDAWAY INC. By:  
/s/ Fritz Gerding Name:   Fritz Gerding Title:   Vice President - Finance & CFO
USF HOLLAND INC. By:   /s/ Christopher Reehl Name:   Christopher Reehl Title:  
Vice President - Finance & CFO YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION
By:   /s/ Todd M. Hacker Name:   Todd M. Hacker Title:   President YRC ASSURANCE
CO. LTD., AS AN UNCOMMITTED PURCHASER AND AS YRCA AGENT By:   /s/ Brenda
Stasiulis Name:   Brenda Stasiulis Title:   Financial Officer



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, AS A COMMITTED PURCHASER, AS LC ISSUER AND
AS VFCC AGENT By:   /s/ Eero H. Maki Name:   Eero H. Maki Title:   Director
VARIABLE FUNDING CAPITAL COMPANY LLC BY:   WACHOVIA CAPITAL MARKETS, LLC, ITS
ATTORNEY-IN-FACT By:   /s/ Douglas R. Wilson, Sr. Name:   Douglas R. Wilson, Sr.
Title:   Director SUNTRUST ROBINSON HUMPHREY, INC., AS THREE PILLARS AGENT By:  
/s/ Michael G. Maza Name:   Michael G. Maza Title:   Managing Director SUNTRUST
BANK, AS A COMMITTED PURCHASER By:   /s/ Kap Yarbrough Name:   Kap Yarbrough
Title:   Vice President THREE PILLARS FUNDING LLC By:   /s/ Doris J. Hearn Name:
  Doris J. Hearn Title:   Vice President ABN AMRO BANK N.V., AS A COMMITTED
PURCHASER AND AS AMSTERDAM AGENT By:   /s/ Christopher M. Burke Name:  
Christopher M. Burke Title:   Vice President

 

6



--------------------------------------------------------------------------------

By:   /s/ Gregory S. Blanck Name:   Gregory S. Blanck Title:   Director
AMSTERDAM FUNDING CORPORATION By:   /s/ Jill A. Gordon Name:   Jill A. Gordon
Title:   Vice President JPMORGAN CHASE BANK, N.A., AS A COMMITTED PURCHASER, AS
FALCON AGENT AND AS ADMINISTRATIVE AGENT By:   /s/ Sherri Gerner Name:   Sherri
Gerner Title:   Executive Director FALCON ASSET SECURITIZATION COMPANY LLC BY:  
JPMORGAN CHASE BANK, N.A., ITS ATTORNEY-IN-FACT By:   /s/ Sherri Gerner Name:  
Sherri Gerner Title:   Executive Director

 

7